Citation Nr: 0915743	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  08-16 365A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as due to Agent Orange (AO) exposure.

2.  Entitlement to an initial rating in excess of 10% for 
right clavicle fracture residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to February 
1970.  He served in Vietnam and received the Purple Heart, 
among other awards.

This appeal to the Board of Veterans Appeals (Board) arises 
from a November 2006 rating action that denied service 
connection for a skin disorder, to include as due to AO 
exposure, and granted service connection for right clavicle 
fracture residuals and assigned an initial 10% rating 
therefor.  Because the claim for a higher initial rating 
involves a request for a higher rating following the initial 
grant of service connection, the Board has characterized it 
in light of the distinction noted by the U.S. Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from those for increased ratings for already service-
connected disability).

In February 2009, the Veteran and his wife at the RO 
testified at a Board videoconference hearing before the 
undersigned Veterans Law Judge in Washington, D.C. 

In February 2009, the veteran's representative claimed 
service connection for right arm neuropathy as a residual of 
the veteran's service-connected right clavicle fracture.  
That issue has not been adjudicated by the RO and is not 
properly before the Board for appellate consideration at this 
time, and is thus referred to the RO for appropriate action.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
includes, upon the submission of a substantially-complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA, the Board finds that all notification and development 
action needed to fairly adjudicate the claims on appeal has 
not been accomplished.  

With respect to the claim for service connection for a skin 
disorder, the available service records indicate that the 
Veteran served in Vietnam and may thus be presumed to have 
been exposed to AO.  He underwent a separation examination at 
CES, Fort Knox, Kentucky on 20 January 1970, but a report of 
that examination is not of record.  The Board finds that the 
separation examination is necessary to equitably adjudicate 
this claim, and that the RO should thus contact the National 
Personnel Records Center (NPRC), the service department, and 
CES at Fort Knox, as appropriate, and obtain the examination 
report and any associated report of medical history.  Under 
38 C.F.R. § 3.159(b), efforts to obtain Federal records 
should continue until either the records are received or 
notification is provided that further efforts to obtain them 
would be futile.  See 38 C.F.R. § 3.159(c)(1).  

On November 2005 VA outpatient examination, the examining 
physician noted a past medical history of chronic dermatitis 
of the hands and legs and AO exposure, and after examination 
opined that current chronic dermatitis could certainly be 
related to AO exposure.  The Veteran was subsequently 
afforded a VA dermatological examination in October 2006 
wherein dry skin was diagnosed, but the examiner was not 
requested to furnish an opinion as to the relationship, if 
any, between any currently-diagnosed skin disorder and the 
veteran's military service and any incident thereof, to 
include AO exposure.  On August 2008 VA outpatient 
dermatological examination, a history of tinea cruris since 
military service in Vietnam was noted.    
 
With respect to the claim for a higher initial rating for 
right clavicle fracture residuals, the Veteran testified at 
the February 2009 Board hearing that this disability had 
increased in severity since the last VA examination in 
October 2006.

Where the record does not adequately reveal the current state 
of a disability, the fulfillment of the duty to assist 
includes providing a thorough and contemporaneous medical 
examination that considers the claimant's prior medical 
examinations and treatment.  See Floyd v. Brown, 9 Vet. 
App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994).  The VA is required to schedule an examination 
whenever evidence indicates that there has been a material 
change in disability or that the current rating may be 
incorrect.  38 C.F.R. § 3.327 (2008); see Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Inadequate medical 
evaluation frustrates judicial review.  Hicks v. Brown,  8 
Vet. App. 417, 422 (1995).  On this record, the Board finds 
that the appellant should be afforded a new VA dermatological 
examination to determine the nature and etiology of any 
current skin disorder and its relationship, if any, to his 
military service, to include presumed exposure to AO therein, 
as well as a new VA orthopedic examination to determine the 
current degree of severity of his right clavicle fracture 
residuals.  

The Veteran is hereby advised that failure to report for any 
scheduled VA examination, without good cause, may result in 
denial of his claims.  See 38 C.F.R.  § 3.655(b) (2008).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report 
for any scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

Of record is a second page from a 29 December 2008 
examination report of the Veteran that includes clinical 
findings pertaining to his shoulders and skin.  The report 
concludes with the initials "ME/cc."  However, the first 
page of the examination report is missing, and the medical 
provider is not identified.  As this examination report is 
pertinent to the issues on appeal, the Board finds that the 
RO should contact the Veteran, request him to identify the 
medical provider and sign and submit authorization for the RO 
to obtain copies of all records of treatment and evaluation 
by that provider, and thereafter obtain complete copies of 
all such clinical records.

The record also reflects that outstanding VA medical records 
should be obtained.  While the current evidence already 
contains many outpatient records from the below-mentioned VA 
medical facilities, some of the copies of those records are 
incomplete.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration thereof, regardless of 
whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Thus, the Board finds that copies 
of the complete clinical records of treatment and evaluation 
of the Veteran for all skin disorders and right clavicle 
fracture residuals at the Louisville, Kentucky VA Medical 
Center (VAMC) and the New Albany, Indiana VA clinic from 
January 2007 to the present time should be obtained and 
associated with the claims folder.  As noted above, under 
38 C.F.R. § 3.159(b), efforts to obtain Federal records 
should continue until either the records are received or 
notification is provided that further efforts to obtain them 
would be futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should contact the NPRC, the 
service department, and CES at Fort Knox, 
Kentucky, as appropriate, and obtain the 
veteran's service separation examination 
report and any associated report of 
medical history conducted at CES, Fort 
Knox, Kentucky on     20 January 1970.  
In requesting these records, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims folder.

2.  The RO should obtain copies of the 
complete clinical records of treatment 
and evaluation of the Veteran for all 
skin disorders and right clavicle 
fracture residuals at the Louisville, 
Kentucky VAMC and the New Albany, Indiana 
VA clinic from January 2007 to the 
present time.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims folder.

3.  The RO should contact the Veteran and 
his representative and request him to 
identify the medical provider who 
examined him on 29 December 2008, and 
sign and submit authorization for the RO 
to obtain copies of all records of his 
treatment and evaluation by that 
provider.  If the Veteran responds, the 
RO should contact that medical provider 
and obtain the requested clinical 
records, to include a complete copy of 
the       29 December 2008 examination 
report.  In requesting these records, the 
RO should follow the current procedures 
of 38 C.F.R. § 3.159(c).  All records/
responses received should be associated 
with the claims folder. 

4.  If any records sought are not 
obtained, the RO should notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

5.  After all available records and/or 
responses received have been associated 
with the claims folder, the RO should 
arrange for the Veteran to undergo a VA 
dermatological examination by a physician 
to determine the nature and etiology of 
any current skin disorder, and a VA 
orthopedic examination by a physician to 
determine the degree of severity of his 
right clavicle fracture residuals.  The 
entire claims folder must be made 
available to each physician designated to 
examine the Veteran, and the examination 
reports should include discussion of his 
documented medical history and 
assertions.  All indicated studies and 
tests (to include  X-rays, if deemed 
appropriate) should be accomplished, and 
all clinical findings should be reported 
in detail and correlated to a specific 
diagnosis.  

The examining dermatological physician 
should review the service and post-
service medical records and render an 
opinion for the record as to whether it 
is at least as likely as not (i.e., there 
is at least a 50% probability) that any 
currently-diagnosed skin disorder (a) had 
its onset in service, or (b) is a result 
of presumed exposure to AO in military 
service.  In reaching his opinion, the 
examiner should specifically review and 
address the November 2005 VA physician's 
report, and the August 2008 VA outpatient 
dermatological examination report.        

The examining orthopedic physician should 
report in detail all clinical findings 
pertaining to right clavicle fracture 
residuals, to specifically include (a) 
whether motion of the right arm is 
limited to the shoulder level, to midway 
between the side and shoulder level, or 
to   25 degrees from the side; (b) 
whether there is non-union of the 
clavicle, and if so, whether it is with 
or without loose movement; (c) whether 
there is dislocation of the clavicle; (d) 
whether there is recurrent dislocation at 
the scapulohumeral joint, and if so, 
whether it is with infrequent episodes 
and guarding of movement only at the 
shoulder level, or with frequent episodes 
and guarding of all arm movements; and 
(e) whether there is any ankylosis of the 
scapulohumeral articulation, and if so, 
whether it is favorable, with abduction 
to 60 degrees, and the Veteran is able to 
reach the mouth and head; intermediate 
between favorable and unfavorable; or 
unfavorable, with abduction limited to 25 
degrees from the side.   

The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the right clavicle.  If 
pain on motion is observed, he should 
indicate the point at which pain begins.  
He should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss of the right upper 
extremity due to pain and/or any of the 
other symptoms noted above during flare-
ups and/or with repeated use; to the 
extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion. 

Each examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

6.  If the Veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

7.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   

8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority, to include the 
rating criteria for 38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5200, 5201, 5202, 
and 5203 (2008), as appropriate.  If the 
Veteran fails to report for any scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.           
 
9.  If the service connection claim 
remains denied or the higher rating claim 
is not granted to the veteran's 
satisfaction, the RO must furnish him and 
his representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and the rating criteria 
for DCs 5200, 5201, 5202, and 5203, and 
afford them the appropriate time period 
for response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

